Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16 E fr
pVECEIVE

t
5

Ange |
UN a 16 |

  

 

10 SE OFFICE

 

 

men whe onited Sskst@g tussle be ete ee

Frei rhe Saohern..Ofbradte oe Sb AE cece te

 

 

hee plcnimbnee 4 an Firkh ammendeed
4 OB AT EE conse eee

: ’

 

MN Gee ep tack ait Ped EI IT. cee cr dts bgt co ATR, Beem

 

Platine daexe Aeilh. Pre Se. ACeic Ler. fenh@indecl

Lota PL ee ste See eS RELI COR

 

De rig Rashes. cel FON

Li \. sen oschis.. OA, Pomel Win db tend ei anal iS by siseephekptiiteeen Ph be

 

OR Sas S ee Getta. A ABS be. rental bce ——fefvicewion ,

under Week ern OF Stochke. lack aeuris hers “7 amv tuk eed, 4 tha,
LGA bork, awwnel venue 2 Cat TS ey tay ALN a ndments eo whe od init sere. _

¢

   
  

atv2S conkeiitwe teh...

 

 

 
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 2 of 9

hte WE Rca. Pew EN > an. eh S| OiStar tet. Pe rStawwnce, po Gh”

 

a ae Se oe a lexioteS. ache. “ee se

i a
no whee, at cS DrasctPo bA ep ee Cat il Caf ete Ry a rite ntnal. oc de, Po, wephm ba

 

oe Rese ome £inter cmeterw on. Creneb AY L.. contain

the: vn Se St Seed, xh Sy OS

    
 

1

 

 

 

 

Plein eee Cea Ae tie HE sul Ply eee) iS. owrvd Cay. tee eb.

lmines Pelete wo... hereste toh res. endere.al Perbow nee... tn ahe

 

. Pee Se PD te LR eI BS BR ER I ee

 

  

ae _perend ant rence. Tan €, $e \W7& S&S an. cerreclanal....

leet Loe re i Cli ach . Pf ahe ee PEP aR Cir we corniteh end |

 

oend£S ys “bss, RMS SS Slee nal... OSGi tein oe Beth

pt Ree aloes Baten. the. "eth. A Con... sh ae

 
 

—

 
 

 

 

PY tA ely Cons Ses(dt or tctiong ... ileal By

Pp Beanie. _ sop womnnvieiunnnin venti

 

 

 

 

1 i , 4
S° pistnrliee. has filed ne press . OST oS —estth seheerh Pe

 

 

ihe Lek Ane otto ad cin his... nS, Ca ys

 

 
Ccobest. ens Se ser. Shona Tene,

7 / dose ty. Ore she . pete (ARCs tein “y ; re pire len

hee le cn

‘Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 3 of 9

She chth an ef  *alnistrective Ramet (es .

Ge 7 Aad eRehS Ucp nee hin Sopa. com Plan. fT & Gette ef
: H a) . L . ‘ . |
treason MA net a oy Ie eo ele eel aia, Coiba oo sbASL
—_———
—_—
. son STEIN dared a the ve Soe yin piesa voce

ews.

ae? PD Lae obocste pie hee ALS Bel ack apprentice MB Aan.

ah

al . .
. (Pita tee. coat Ae a AE rp _nseenderetac! famee Gawd. Ce lGiny. alere.......

_ a L
edd the bebe Ie. PorkeR ee OPEB ate. Rote fa: Sine Sei oaks Ai da A
w4-

a

vi

Sebood. ih the. vec tewe!

WW

 

a n - . u
7 hei ~ x wee prebies pla eR COS. prcvented. MEER

i ue
Le ee - she. . precio: et perenda wt — sttyate_f a b Cool.

‘ | eae ett. ened Col A hae Re PIN tee avy a) Mash. Bory

(Plea wb Eee advent ca@ink tbe. mentee. Hee... 4 Pre keeee oon

; sth her sptenselet Senn Loe pine heated. cts Sehr .

avast che Oa et. bess

LenresSseal by cabsis Se Lect SO fe.

  
  

 

 
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 4 of 9

 

it
a

Lace. eek... Rade. 5

: ree ees hee WR te eh.

areas

¥

. 2. some nana NN pte foe fe . ecbetse Aerie eth beet. OS ake PP a ET tee OE picmeck i. fot os pe we

. i i RD ~~) hs whe CSD oe aw Leahreom RM PI eee

SPQ IT on the. iNew hah Yoon,

 
  

>a PET Ty PL Be. 7 Der.

Cele fina. dacs... whe. Leahy Sey. a Pi nine... carhes red. . abe, Pefeijedanwh:

al

Shetn. "y . a. corsh. - hes eT = anderen... Aoi A sh rt fet SES.
{3

ih
etl casct al, es die cathe Defendant. Gleb each!

SPecte_. here. feel. bests sist. OT ta SHS... aad. ahere. ren icles,

thee. PL. ahe. . ads. tad. ers rth WE feet... hese. stash] neintt..

 

Cloer ethene aR CERI oh ee. eis hald . the, evervewTe. clevie ofiiere

 

wd 4D. en Ae pemtcen, beim ad i AOL. wade a PPrer ane ct =] oe fos Fe. fion MT

Cert een enh! oft Ise. She cob Tee. EIN De Cee EES... ate

 

capes, fe COLIC bap

Peerxbi eee. ede: eteafee ened sirecteal ts. Pha tta tye ae

  
 

fendles fin. here. fot. J in pe... be, we rresl
A

bletnofe spected. te derendeiwt

i
deed enter "oD e$

 

aie

3 Tee P ire Llens. oe

 

Cotas. soutl, combrel a ae Ae Pe Sk... bob lee Phe

 

 

- rerend act h aud bedo.. S@ Pere -he cenvetlatons. Cu. cand
UL Samaste. «ler... eke resides ih ey Saseth, eS vet he
Unset se hte vtech cn... cit . C woebe ale te ‘ . _ Defeated PBIB eee

Listested co tes Nae, cme vred te remiced " Se IO probably... “Sy

 
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 5 of 9

+ . . A
Loman ache S@isehd ent eubacdienh JR Ete we eh aesbe. cle.
—_—

dle ee || y pees “ba at bok Be | enh. we
Sess fom. ta speciee: wha OF en deve coeds ..

: aye “its or sacoth. coeh-erel ooh aL as Gut See abe s Rama 2

. i eet ee ah eo TET ag of einsbmirect a) Lae PRS Ce AA BIT BT i
Sete d |. bee LA Aaeck Ce 5 vowed. tel All on dont nal mh. be. cc cectet vee

he. en ewe... depo ef be sl ee Se Ea pedbn Thee
me

   
   
  

a aetna. PAE. acne tein eed. checiel ali... been Le fereared. on uned

 

veceneene eee OW EN rab AS dehe J2b2Vni _mowtls hn, at, ES. Oeics eo dy.
oo L Qos SaActiatred a> caed tn ferme b ; semned | Pelaler. on,
an

Sees fide PV reinteie I. fide. tn.. Leshelin WF Rofew um. Singer...
<tc

6 enti’ is Ce So lea!

{ehneods On] ON Ge - irs by. Eo " abe. farvetds ven.  ~

Ss inl nedie. AAR.

   
  
 

f

a EE ae cand. om Otek Sing PE vk; ne
. a

ool “pesmend ALT.

apt> Lat F — See. mi eanrbe-j... hawcah a Nee LOLS men ES boa!
cand vs. te; ai . henveS seal oan bestt ied a targeted by . he. . :

Deere ons

(sre onal, a Bowl a preres t
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 6 of 9

 

 

 

de NUDE eat, peal pat he racked ie Fe rence. oe

 

 
 

ill drat =. eee MA weet LS chee ttaneetc cto... fletcher ETO
: (
nee AC | mortiosocs tt Sree owed tun

ieee
wd ond senna SAT ET accsefoey La thm mR eG AT

   
    
 

She ts tat. abe pt Cd HE EE

es €7 oad fn... SQecttomt hehe re esinh, tamed Ceanetel,

—_— ae

i . 7 ’ . ~ . of
wi AP hee CH td VN. Ay ch Pe en ie vache al. sa Pheeliecks KE ere twntk. Se.

Lehe MAPS, cies “enah 97 pe Buk one, EE. had cond A Ae, f anal

ete cath ean ee eo od Evens norvievaewe an

 

 

 

4
1 he. Dee wel the eS, ete tad tact ore eicbowk — PY onc egy ee tbe. ev rsrel, Ves.
{

f

 

‘
: oe Vow Bok SO dust ox. whe . Beste! ait BR atten ap db Secon d (Sect bee ye

 

ha Ae... PRGA heal Bake Pom eam Osa. Ce IE | bo NE? nd 3

WA Seether mol. Lmvrogsme wt CDs a ET I Be sh bly ol SE Locket pe.

  

 

 

 

 

 

 

 

 

   

 

 
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 7 of 9

— _@herete PEt lense. poy — un ler

b , \ oA
fener owqetnSt ol deste, dayton &y CRE Sib Se cme hk. te.

€

ten che. ber fer she. Pear. 38 nentms_onyed Serer eel.
: 1

ly her deve, hes the. Deviberahe.sndtereve nee #.. Lat 8 in on/

nissan duck. DO ae. asFebren a nite we Deedee \ best WW New...

Brert bes. then. wh BQO Oe. ae. cet Caachi. cot. her. re ih a7?

—

d

1

  
  

 

ee Ath A BY? bse RL

La-1f 1 O-2 eq NTI ns

~

Fishing” he MEP

preys CD
Case 1:19-cv-11920-VEC-GWG Document 28 Filed 07/16/20 Page 8 of 9

 

 

 

Seem  ealoSine.. cath my fr. aleol cach. Plesiit..

 

Leh, sch 8 eee

 

) Sve. bj Sel At" date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

fa lq fackeb Spe
, .

 

o a i
“ a in fee oh “wt

“acme Cae
ei

Cim WDpe, f
“A i f am fe |

w

a)
.
wy
ag, f

© 4 se ECE, eS

 

sprackcs Oo c Ghent Cojo SR {me

ait

Sa eee 7 See

fe Teepe!

« fem

Reeeoert ek

Pom re

Sey

era
